EXHIBIT 10(xi)(g)
 

 stanley [stanley.jpg]
The Stanley Works 1997 Long-Term Incentive Plan
   

 
Restricted Stock Award Certificate
 
Subject to the terms and conditions on the reverse of this Certificate,
 
Thierry Paternot has been awarded a maximum of 37,050 shares of Restricted
Stock.
 
  Award Date: February 8, 2006
 
The Stanley Works
 
As a member of Stanley’s team, your skills and contributions are vital to our
Company's and its Shareholders continued success.
This award of restricted stock units provides you with the opportunity to earn
significant financial rewards for
your efforts and contributions to making Stanley the most successful company it
can be.
On behalf of the Board of Directors, Congratulations.      
 

       
   John F. Lundgren  
   Chairman and CEO
   The Stanley Works
 

 

--------------------------------------------------------------------------------



This certifies that The Stanley Works (the “Company”) has on the award date set
forth on the front of this certificate (the "Award Date") granted to the
Participant named on the front of this Certificate an award (the “Award”) of the
maximum number of shares set forth on the front of this certificate (the
“Shares”) of Company Common Stock, $2.50 par value per share (the “Common
Stock”) as indicated on the front of this Certificate, subject to certain
restrictions and on the terms and conditions contained in this Award and the
1997 Long Term Incentive Plan, as amended from time to time (the “Plan”). A copy
of the Plan is available upon request. In the event of any conflict between the
terms of the Plan and this Award, the terms of the Plan shall govern. Any
capitalized term not defined herein shall have the meaning ascribed to it in the
Plan.


1. Rights of the Participant with Respect to the Shares. With respect to the
Shares, on and after the Award Date and until the date or dates on which the
Shares (or a portion thereof) vest and the restrictions with respect to the
Shares lapse in accordance with Section 2, Participant shall not have any of the
rights of a shareholder of the Common Stock, including the right to vote the
Shares and the right to receive dividends thereon. The rights of Participant
with respect to the Shares shall remain forfeitable at all times prior to the
date on which such rights become vested, and the restrictions with respect to
the Shares lapse.
 
 2. Vesting; Number of Shares. In order to vest in any Shares, Participant must
remain continuously employed by Stanley or an Affiliate until the later of (i)
the second anniversary of the Award Date and (ii) the date on which
distributions are made under the Company’s Long Term Performance Award Program
for the 2006-2008 performance period (such later date the “Vesting Date”), the
terms of which will be communicated to Participant in writing. The actual number
of Shares Participant will receive, if any, is determined in accordance with the
aforementioned program. As such, a portion of the Shares will be forfeited if
maximum performance is not achieved in respect of the performance period. Once
the number of Shares Participant is entitled to retain, if any, in respect of
the 2006-2008 performance period has been determined (i.e., as soon as
reasonably practicable following the end of the performance period) and after
the Vesting Date, those Shares will be nonforfeitable and Participant will be
entitled to all the rights attached to such Shares (e.g., dividends and voting
rights), subject to any restrictions contained in this Award. Shares shall not
vest upon a Change in Control. 
 
3. Forfeiture Upon Termination of Employment.  If, prior to vesting of the
Shares pursuant to Section 2, Participant ceases to be an employee of the
Company or an Affiliate due to retirement, death or disability prior to the date
the performance awards are distributed, Participant’s award will be pro-rated
based on the number of days in the performance period that the participant was
employed by the Company or an Affiliate. Participant’s pro rated performance
award will be distributed at the same time as performance awards for active
Participants are distributed, to the extent the applicable performance metrics
have been achieved. If, prior to vesting of the Shares pursuant to Section 2,
Participant ceases to be an employee of the Company or an Affiliate for any
other reason, then Participant’s rights to the Shares shall be immediately and
irrevocably forfeited.
 
4. Restriction on Transfer. Until Shares vest pursuant to Section 2 and for two
years thereafter, such Shares may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of or encumbered, and no attempt to transfer
unvested Shares, whether voluntary or involuntary, by operation of law or
otherwise, shall vest the transferee with any interest or right in or with
respect to the unvested Shares. Notwithstanding the foregoing, Participant may,
in the manner established by the Committee, designate a beneficiary or
beneficiaries to exercise the rights of Participant and receive any property
distributable with respect to vested Shares upon the death of Participant.
Provided the Participant, at such time, holds a number of shares of Company
Common Stock equal in value to 2X Participant’s Base Salary (“Minimum Ownership
Guidelines”), all Shares issued with respect to this Award shall be fully
registered and freely transferable two years after the vesting date of such
Shares. To the extent Participant does not meet the Minimum Ownership
Guidelines, all or a portion of Shares shall continue to be restricted to the
extent necessary for Participant to meet the Minimum Ownership Guidelines at the
time of distribution. If, through the acquisition of additional shares or
otherwise, the total market value of shares owned by Participant (restricted and
unrestricted) exceeds the Minimum Ownership Guidelines, the restrictions on the
sale and transfer of that number of Shares in excess of the number required to
meet the Minimum Ownership Guidelines shall lapse. All restrictions associated
with the Minimum Ownership Guidelines shall lapse if Participant ceases to be an
employee of Company or an Affiliate. Participant shall be subject to the
Company's insider trading rules with respect to the Shares, including those
aimed at achieving compliance with applicable laws outside of the United States,
including Article L. 225-197-1° and 2° of the French Commercial Code.
 

--------------------------------------------------------------------------------



 
5. Issuance of Shares.
(a) Effective as of the Award Date, the Company shall cause the Shares to be
issued in book-entry form, registered in Participant’s name. The Shares shall be
subject to an appropriate stop-transfer order.
 
(b) After any of the Shares vest pursuant to Section 2 and following the lapse
of all restrictions pursuant to Section 4 and the payment of the applicable
withholding taxes pursuant to Section 6, the Company promptly shall cause the
stop-transfer order to be removed with respect to such vested Shares.
 
6. Income Tax Matters.
 
(a) In order to comply with all applicable federal or state income tax laws or
regulations, the Company may take such action as it deems appropriate to ensure
that all applicable federal or state payroll, withholding, income or other
taxes, which are the sole and absolute responsibility of Participant, are
withheld or collected from Participant.
 
(b) In accordance with the terms of the Plan, and such rules as may be adopted
by the Committee under the Plan, Participant may elect to satisfy Participant’s
federal and state income tax withholding obligations arising from the receipt
of, or the lapse of restrictions relating to, the Shares, by (i) delivering
cash, check (bank check, certified check or personal check) or money order
payable to the Company, (ii) having the Company withhold a portion of the Shares
otherwise to be delivered having a Fair Market Value equal to the amount of such
taxes, or (iii) delivering to the Company shares of Common Stock already owned
by Participant having a Fair Market Value equal to the minimum statutorily
required amount of such taxes. Any shares already owned by Participant referred
to in the preceding sentence must have been owned by Participant for no less
than six months prior to the date delivered to the Company if such shares were
acquired upon the exercise of an option or upon the vesting of restricted stock
units or other restricted stock. The Company will not deliver any fractional
Share but will pay, in lieu thereof, the Fair Market Value of such fractional
Share. Participant’s election must be made on or before the date that the amount
of tax to be withheld is determined.
 
(c) Participant undertakes to meet any and all obligations necessary to be
entitled, and allow the Company and any of its Affiliates to be entitled, to the
benefit of the favorable tax and social security treatment provided by Articles
80 quaterdecies and 200A. 6 bis of the French Tax Code and the second paragraph
of Article L. 242-1 of the French Social Security Code, as amended from time to
time, or any successor provisions thereto (e.g., holding periods, filing
requirements).
 
7. No right to employment. This Award does not confer on Participant any right
with respect to the continuation of employment with the Company or any
Affiliate, nor will it interfere in any way with the right of the Company or any
Affiliate to terminate the Grantee’s employment at any time.
 
8. Miscellaneous. All decisions or interpretations of the Committee with respect
to any question arising under this Plan or this Award shall be binding,
conclusive and final. The waiver by Stanley of any provision of this Award shall
not operate as or be construed to be a subsequent waiver of the same provision
or of any other provision of the Award. The validity and construction of the
Award shall be governed by the laws of the State of Connecticut. Participant
agrees to execute such other agreements, documents or assignments as may be
necessary or desirable to effect the purposes of this Award.
 
9. Binding Effect. The grant of this Award shall be binding and effective only
if this Certificate is executed by or on behalf of Stanley.
 

--------------------------------------------------------------------------------



 
10. Capitalized Terms. All capitalized terms used in this certificate which are
not defined herein or on the front of this certificate shall have the meanings
given them in the Plan unless the context clearly requires otherwise.
 

--------------------------------------------------------------------------------